 


114 HRES 767 EH: Providing for consideration of the bill (H.R. 4775) to facilitate efficient State implementation of ground-level ozone standards, and for other purposes; providing for consideration of the concurrent resolution (H. Con. Res. 89) expressing the sense of Congress that a carbon tax would be detrimental to the United States economy; and providing for the consideration of the concurrent resolution (H. Con. Res. 112) expressing the sense of Congress opposing the President's proposed $10 tax on every barrel of oil.
U.S. House of Representatives
2016-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 767 
In the House of Representatives, U. S.,

June 8, 2016
 
RESOLUTION 
Providing for consideration of the bill (H.R. 4775) to facilitate efficient State implementation of ground-level ozone standards, and for other purposes; providing for consideration of the concurrent resolution (H. Con. Res. 89) expressing the sense of Congress that a carbon tax would be detrimental to the United States economy; and providing for the consideration of the concurrent resolution (H. Con. Res. 112) expressing the sense of Congress opposing the President's proposed $10 tax on every barrel of oil. 
 
 
That at any time after adoption of this resolution the Speaker may, pursuant to clause 2(b) of rule XVIII, declare the House resolved into the Committee of the Whole House on the state of the Union for consideration of the bill (H.R. 4775) to facilitate efficient State implementation of ground-level ozone standards, and for other purposes. The first reading of the bill shall be dispensed with. All points of order against consideration of the bill are waived. General debate shall be confined to the bill and shall not exceed one hour equally divided and controlled by the chair and ranking minority member of the Committee on Energy and Commerce. After general debate the bill shall be considered for amendment under the five-minute rule. It shall be in order to consider as an original bill for the purpose of amendment under the five-minute rule the amendment in the nature of a substitute recommended by the Committee on Energy and Commerce now printed in the bill. The committee amendment in the nature of a substitute shall be considered as read. All points of order against the committee amendment in the nature of a substitute are waived. No amendment to the committee amendment in the nature of a substitute shall be in order except those printed in the report of the Committee on Rules accompanying this resolution. Each such amendment may be offered only in the order printed in the report, may be offered only by a Member designated in the report, shall be considered as read, shall be debatable for the time specified in the report equally divided and controlled by the proponent and an opponent, shall not be subject to amendment, and shall not be subject to a demand for division of the question in the House or in the Committee of the Whole. All points of order against such amendments are waived. At the conclusion of consideration of the bill for amendment the Committee shall rise and report the bill to the House with such amendments as may have been adopted. Any Member may demand a separate vote in the House on any amendment adopted in the Committee of the Whole to the bill or to the committee amendment in the nature of a substitute. The previous question shall be considered as ordered on the bill and amendments thereto to final passage without intervening motion except one motion to recommit with or without instructions.  2.Upon adoption of this resolution it shall be in order to consider in the House any concurrent resolution specified in section 3 of this resolution. All points of order against consideration of each such concurrent resolution are waived. Each such concurrent resolution shall be considered as read. All points of order against provisions in each such concurrent resolution are waived. The previous question shall be considered as ordered on each such concurrent resolution and preamble to adoption without intervening motion or demand for division of the question except one hour of debate equally divided and controlled by the chair and ranking minority member of the Committee on Ways and Means. 
3.The concurrent resolutions referred to in section 2 of this resolution are as follows: (1)The concurrent resolution (H. Con. Res. 89) expressing the sense of Congress that a carbon tax would be detrimental to the United States economy. 
(2)The concurrent resolution (H. Con. Res. 112) expressing the sense of Congress opposing the President’s proposed $10 tax on every barrel of oil.  Karen L. Haas,Clerk. 